Citation Nr: 0332640	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.
 
This case comes to the Board of Veterans' Appeals (Board) by 
means of a March 2003 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran contends that his present hearing loss disability 
is attributable to acoustic trauma during his active service.  
The record reflects that the veteran worked in the laundry 
room aboard a ship during World War II.  In support of his 
claim, he submitted a statement from a fellow sailor who 
collaborated the veteran's statements regarding in-service 
noise exposure.  

However, his service medical records are silent for any 
complaint, diagnosis, or treatment of a hearing loss 
disability or tinnitus.  The veteran was afforded a January 
1943 physical examination in conjunction with his pending 
entry into active duty.  The hearing of both of his ears was 
noted to be normal at that time.  A subsequent examination 
conducted in February 1943 also shows that his ears were 
normal with hearing of 15/15, bilaterally.  Similarly, his 
January 1946 separation examination report is negative for 
any disease or defects of the ears.  The veteran's coin click 
hearing test was noted to be 20/20', bilaterally, and his 
whispered voice test was noted to be 15/15', bilaterally, at 
that time.  

The first clinic evidence of record documenting a hearing 
loss disability is dated in 2002, over 50 years following the 
veteran's separation from active duty. A January 2002 
statement from Dr. Hoffman notes that the veteran has a 
longstanding history for progressive hearing loss with a 
history of extensive noise exposure in the military.  
However, Dr. Hoffman further noted that the veteran's hearing 
may be worse secondary to a temporary threshold shift "from 
a recent sudden noise exposure."  On a preprinted form dated 
in March 2002, Dr. Charles R. Cooley linked the veteran's 
present hearing loss with his active military service.  

The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).  While Dr. 
Hoffman and Dr. Cooley noted the veteran's reported in-
service history, the evidence does not show that either 
physician reviewed the veteran's entire medical history when 
rendering his opinion.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  

VA has a duty to assist the veteran by providing a medical 
examination when such examination is necessary to make a 
decision on the claim.  The duty to assist requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  As neither the opinion from Dr. 
Hoffman nor the opinion from Dr. Cooley includes a review of 
the veteran's claims folder, the Board is of the opinion that 
a new VA examination would be probative in ascertaining the 
etiology or onset of the veteran's claimed service-connected 
disabilities.  

As noted above, while the veteran has reported a longstanding 
history of hearing loss, the first clinical evidence of 
record documenting a hearing loss disability is dated decades 
after the veteran's release from active duty.  The Board is 
of the opinion that an effort should be made to ensure that 
all pertinent treatment records have been obtained and 
associated with the claims folder.

Based on the foregoing, this case is REMANDED for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his hearing 
loss disability and tinnitus since 
separation from active duty.  After 
securing the necessary release, the RO 
should obtain these records.

2.  Thereafter, the veteran should be 
scheduled for a VA audiological 
examination by an appropriate health care 
provider to determine the probable 
etiology and date of onset of his present 
hearing loss disability and tinnitus.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any necessary tests should 
be conducted.  The examiner should elicit 
a detailed history from the veteran of the 
noise to which he was exposed during 
service and thereafter, and of the hearing 
problems he has experienced.  The examiner 
should express an opinion as to whether it 
is at least as likely as not that any 
current hearing loss disability and/or 
tinnitus is related to the veteran's in-
service noise exposure.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


